Citation Nr: 0913723	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether the appellant has eligibility for VA death 
benefits as the Veteran's surviving spouse.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), death pension and accrued benefits.


REPRESENTATION

Appellant represented by:	Nina V. Herring, Attorney-at-
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to 
February 1966 and September 1985 to July 2002.  He died on 
October [redacted], 2003.  The appellant claims she is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that the appellant could not be recognized as 
the Veteran's surviving spouse for VA benefit purposes 
because there had not been continuous cohabitation from the 
date of marriage to the date of the Veteran's death.

The appellant appeared and testified at a videoconference 
hearing held before the undersigned Acting Veterans Law Judge 
in November 2004.

The RO in Houston, Texas, now has jurisdiction over the 
claims file.  

The issue of entitlement to DIC, death pension and accrued 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in April 1964.

2.  The Veteran died in October 2003.

3.  The appellant did not live continuously with the Veteran 
from the date of their marriage to the date of the Veteran's 
death.

4.  The evidence of record shows that the Veteran's final 
separation from the appellant, sometime between 1978 and the 
early 1980's, was due solely to the willful misconduct or 
procurement by the Veteran without fault of the appellant.  


CONCLUSION OF LAW

The requirements for establishing the appellant as the 
Veteran's surviving spouse for eligibility for VA death 
benefits purposes have been met.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, it is 
clear that sufficient evidence was developed in this case in 
this respect.  To the extent that there may be any deficiency 
of notice or assistance, the Board finds that there is no 
prejudice in proceeding with the appellant's claim given the 
favorable nature of the Board's decision. 

The Veteran died on October [redacted], 2003.  The appellant filed a 
claim for DIC, death pension and accrued benefits in November 
2003.  By administrative decision issued in January 2004, the 
RO found that the appellant had failed to establish 
continuous cohabitation with the Veteran.  The RO found that 
the evidence showed that the appellant and the Veteran did 
not live together continuously from the date of marriage 
until the date of the Veteran's death and that the appellant 
was not without fault in the separation.  Thus, her claims 
for DIC, death pension and accrued benefits were denied.  The 
appellant perfected an appeal in July 2004.

The appellant contends that the RO erred by concluding that 
she is not eligible for benefits as the Veteran's surviving 
spouse.  She asserts that her marriage to the Veteran was 
never terminated by divorce.  The separations from the 
Veteran, including the final separation, were due to the 
Veteran's willful misconduct, consisting of emotional and 
physical abuse of the appellant and his relationship and 
subsequent marriage to D.C.B.  The appellant has presented 
multiple statements and testimony as to the Veteran's 
abusiveness during their marriage in addition to the reasons 
for their final separation.  

Under 38 U.S.C.A. § 101(3), the term "surviving spouse" means 
a person of the opposite sex who was the spouse of a Veteran 
at the time of the Veteran's death, and who lived with the 
Veteran from the date of marriage until the date of the 
Veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran 
without fault of the surviving spouse.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show intent on the part of the 
surviving spouse to desert the Veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
State laws will not control in determining questions of 
desertion; however, due weight will be given to findings of 
fact in court decisions made during the life of the Veteran 
on issues subsequently involved in the application of this 
section.  38 C.F.R. § 3.53(b).

In the present case, there is no dispute that the appellant 
and the Veteran married in April 1964 and remained married 
until the Veteran's death in October 2003.  There is also no 
dispute that the Veteran married D.C.B. in 1978.  It is also 
not disputed that the appellant did not cohabitate with the 
Veteran for many years prior to or at the time of his death.  
The only question here is whether their separation was due to 
willful misconduct or procurement by the Veteran without 
fault of the appellant or if it was by mutual consent with 
intent by the appellant to desert the Veteran.

In light of the separation which occurred, the appellant may 
only be recognized as the Veteran's surviving spouse if the 
separation was due to the misconduct of, or procured by, the 
Veteran, without fault of the surviving spouse.  See 
38 U.S.C.A. § 101(3).  The United States Court of Veterans 
Appeals (Court) has held in Gregory v. Brown, 5 Vet. App. 
108, 112 (1993), that:

The language of 38 U.S.C.A. § 101(3) and 38 C.F.R. 
§ 3.50(b)(1) does not indicate that the without-
fault requirement is a continuing one.  Rather, 
under this language, fault or the absence of fault 
is to be determined based on an analysis of conduct 
at the time of the separation.  Certain conduct 
subsequent to the time of separation may be 
relevant in an appropriate case with respect to the 
question of fault at the time of separation, but 
the mere acts of seeking divorce and failing to 
reconcile are not in and of themselves relevant to 
such question, and, standing alone, do not 
constitute evidence of fault at the time of 
separation.  Certainly, if a spouse has been 
physically and emotionally abused and separates 
from the abuser, the abused spouse's acts of 
initiating a divorce and refusing to reconcile 
would not be competent evidence to demonstrate 
fault on the part of the abused spouse at the time 
of the separation.

The appellant claims that the Veteran was emotionally and 
physically abusive to her during their marriage and that 
their separations were due to her attempts to leave that 
abusive relationship for her sanity and for her children's 
safety.  The Board notes that attempts to corroborate the 
appellant's history of abuse were unsuccessful.  However, the 
appellant's statements as to the reason for the separation 
are to be accepted in the absence of contradictory evidence.  
Although the evidence of record fails to corroborate the 
appellant's statements, it also fails to present 
contradictory evidence.  Rather, it is silent.  The Board 
finds that silent evidence is not the same as contradictory 
evidence.  Thus, the Board accepts the appellant's statements 
as to the reasons behind her separation from the Veteran 
(i.e., his emotional and physical abuse).

Furthermore, it is clear from the evidence that the appellant 
and Veteran reconciled multiple times.  In addition to the 
appellant's statements, she has submitted court records 
indicated that two divorce actions initiated in 1970 and 1973 
were eventually dismissed due to lack of prosecution.  
According to the appellant, this was because the Veteran and 
she reconciled.  There is no evidence of record to contradict 
her statements.  Thus, at least during the 1970s, it is clear 
that the appellant had the intent to reconcile with the 
Veteran although they were temporarily separated.

There is, however, some question as to how the final 
separation came about.  By that time, the appellant had moved 
to Houston.  According to her statements, the Veteran had 
been living part-time in Forth Worth where he worked and 
part-time in Houston with her and their children.  She said 
that he told her he would never divorce her and that he 
planned on reconciling their marriage and moving to Houston 
permanently.  However, she found out later that he was living 
"a double life," in other words he was dating D.C.B.  (See 
June 25, 2005 statement).  She says she never actually knew 
he had married her (although she later learned that the 
Veteran had a child with her).  

After the appellant found out about the Veteran's 
relationship with D.C.B., according to some statements, they 
eventually lost contact with each other.  (See January 2004 
statement and November 2004 testimony).  Conversely, in other 
statements, she stated that, when she found out about D.C.B., 
she decided to finally "grow up and leave him for good" in 
the 1980s.  She also said that she "firmly told him never to 
come to Houston again."  She stated that the Veteran's 
inappropriate behavior led to the final separation, and that 
she loved her husband and wanted to reconcile with him 
despite his abusive ways.  (See June 24, 2005; June 26, 2005; 
and June 2008 statements.)  

Despite these seemingly contradictory statements, the Board 
finds that it is clear from the record that there was willful 
misconduct on the Veteran's part that caused his separation 
from the appellant or that the Veteran procured the 
separation.  

The evidence is clear that the Veteran entered into a 
relationship (including marriage in August 1978) with D.C.B. 
while knowing he was still married to the appellant.  The 
1970 and 1973 divorce proceedings were both dismissed.  
Moreover, the Veteran falsely claimed to VA in April 2003 
that he had divorced the appellant in 1966 and remarried 
D.C.B. in 1978.  

The Board finds the Veteran's behavior constitutes willful 
misconduct.  In addition, the Board finds that the Veteran 
procured the final separation from the appellant.  Whether 
the Veteran allowed time and his marriage to D.C.B. to result 
in a loss of contact with the appellant, or whether the 
appellant learned about the Veteran's relationship with 
D.C.B. and then decided to be without him, the Board finds 
that it was the Veteran's actions and behavior that led to 
the final separation.  The appellant cannot be faulted if the 
Veteran himself failed to maintain contact and she simply 
left things as they were.  Nor can she be faulted for 
separating from the Veteran and failing thereafter to 
continue contact with him.  See Gregory, supra.    

Thus, based upon a review of the evidence as a whole, the 
Board finds that the final separation of the appellant and 
the Veteran was due to the willful misconduct or procurement 
by the Veteran and was no fault of the appellant.  Thus, the 
Board finds that, for VA benefit purposes, the appellant is 
the Veteran's surviving spouse.  As the RO has not considered 
the appellant's entitlement to DIC, death pension and/or 
accrued benefits on the merits in the first instance, those 
claims must be remanded for appropriate development and 
adjudication as set forth below.


ORDER

The appeal with respect to whether the appellant is entitled 
to recognition as the Veteran's surviving spouse for VA 
benefit purposes is granted, but only to that extent.

REMAND

Having found that the appellant is the Veteran's surviving 
spouse for VA benefit purposes, the Board finds that her 
original claims for DIC, death pension and accrued benefits 
must be remanded to the RO for appropriate development and 
adjudication.

The Board notes that, during the pendency of the appellant's 
claim, the Court of issued a decision affecting VA's notice 
obligations in the context of a claim for DIC benefits, which 
includes a claim of service connection for the cause of the 
Veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In this case, the Court held that section 5103(a) 
notice must be tailored to the claim.  The notice should 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id.  Such 
notice should be provided to the appellant prior to the 
adjudication of her claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) on claims for DIC benefits.  
The letter should explain, what, if any, 
information and evidence (medical or 
lay) not previously provided to VA is 
necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the 
conditions for which the Veteran was 
service-connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  

2.  Thereafter, readjudicate the 
appellant's claims for DIC, death 
pension and accrued benefits.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case 
should be issued to the appellant and 
her representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims 
should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


